Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-7-22 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,936,975 to de Winter in view of U.S. Patent No. 5,393,317 to Robinson.
Referring to claim 1, de Winter discloses a device for delivering at least a layer of compost and/or casing soil to a shelving for growing mushrooms comprising, a first conveyor – at 13, on which in a downstream direction is arranged – see figures 1-2, a first hopper – at 12 directly connected at/on 13 as seen in figures 1-2, with a receiving opening – see open upper end, for receiving compost and a dispensing opening for delivering a compost layer on the first conveyor – see at the connection of 12 and 13 in figures 1-2, a second hopper – see connected to 12 in figures 1-2, with a receiving opening for receiving casing soil – see upper opening capable of receiving casing soil, and a dispensing opening for delivering casing soil on top of the compost layer – see lower opening providing material to 12 in figures 1-2, and at least one separator – at 14, for separating in a direction perpendicular to the downstream direction at least two fractions of the layer of compost with casing soil – see capable of separating fractions at 15 in figures 1-2. De Winter does not disclose the second hopper arranged on the first conveyor downstream with respect to the first hopper. Robinson does disclose the second hopper – at 12 or 16, or – at 52, arranged on the first conveyor – at 18 or 50, downstream with respect to the first hopper – at 14 or 47 – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of de Winter and add the second hopper arranged downstream with respect to the first hopper as disclosed by Robinson, so as to yield the predictable result of 
Referring to claim 2, de Winter as modified by Robinson further discloses a delivery end for delivering separately but simultaneously the at least two fractions of the compost layer with the casing soil – see end of 9 and/or end of 20 and/or 10,11 in figures 1-2 of de Winter, on the top of the compost layer to the shelving – at 20 and/or 4a-4f, wherein the delivery end is configured to be at a level of a bed of the shelving – see at 10,11 level with 4e,4f,20 in figures 1-2 of de Winter.
Referring to claim 3, de Winter as modified by Robinson further discloses the separator comprises a blocking – see walls of 14 in figures 1-2 of de Winter, adjacent to the surface of the first conveyor – see figures 1-2, that locally prohibits the presence of a compost layer and casing soil – see preventing compost from leaving the sides of 14 in figures 1-2 of de Winter.
Referring to claim 4, de Winter as modified by Robinson further discloses the separator extends at least in the transport direction of the first conveyor along the dispensing opening of the first hopper and the second hopper – see at 14 in figures 1-2 of de Winter.
Referring to claim 5, de Winter as modified by Robinson further discloses the separator comprises a beam-shaped body – at 14, that extends essentially over the first conveyor – at 12 – 
Referring to claim 6, de Winter as modified by Robinson further discloses a first equalizer – at 10, arranged adjacent the compost layer and adjacent the dispensing opening of the first hopper and the dispensing opening of the second hopper for equalizing the compost layer – see figures 1-2 of de Winter, and/or a second equalizer – at 11, arranged adjacent the casing soil and arranged downstream of the dispensing opening of the second hopper for equalizing the casing soil – see figures 1-2 of de Winter. De Winter as modified by Robinson does not disclose the first equalizer is arranged between the dispensing opening of the first hopper and the dispensing opening of the second hopper, the first equalizer is on the compost layer and the second equalizer is on the casing soil. However, it would have been obvious to one of ordinary skill in the art to take the device of de Winter as modified by Robinson and add the first equalizer between the dispensing openings of the first and second hoppers, add the first equalizer on the compost layer and the second equalizer on the casing soil, so as to yield the predictable result of making the device more compact as desired and stabilizing the compost and casing soil in the device during operation as desired. 
Referring to claim 7, de Winter as modified by Robinson further discloses at least one of the first and second equalizers comprises a pressure roller – see at 10,11 in figures 1-2 of de Winter.

Referring to claim 9, de Winter as modified by Robinson further discloses the second hopper comprises a gun conveyor – see connected at 12 in figures 1-2 of de Winter, for dividing the casing soil in a direction perpendicular to the transport direction of the first conveyor – at 13 – see at 12 and 13 in figures 1-2 of de Winter.
Referring to claim 10, de Winter as modified by Robinson further discloses a supplier for two sheets – at 8,9, or comprising two suppliers for a sheet, so that each layer of compost and casing soil is arranged on a sheet – see figures 1-2 of de Winter. De Winter as modified by Robinson does not disclose the sheets comprise a foil. However, it would have been obvious to one of ordinary skill in the art to take the device of de Winter as modified by Robinson and use any suitable material including the foil material claimed, so as to yield the predictable result of making the sheet both durable and flexible as desired.

Response to Arguments

4.	Regarding the prior art rejections of claim 1, the de Winter reference US 3936975 discloses the newly added claim limitations of the at least one separator – at 14, arranged on the first conveyor – at 13 – see figures 1-2 with 14 on support structure of 13, and configured to separate the compost layer with the casing soil on the top of the compost layer in a direction perpendicular to the downstream direction into at least two fractions of the compost layer with the casing soil on the top of the compost layer – see capable of separating fractions at 15 in figures 1-2 and – see at least two fractions – at 8 and/or 9 in figures 1-2. Further, applicant does not claim that the two fractions are separated at the same time. 
	Regarding the prior art rejections of claim 2, de Winter discloses the newly added claim limitations of delivering to the shelving – at 20 and/or 4a-4f, wherein the delivery end is configured to be at a level of a bed of the shelving – see at 10,11 level with 4e,4f,20 in figures 1-2 where the delivery end – of 9, is capable of facilitating delivery to shelving members in that item 9 moves the compost and casing materials to a position that facilitates the compost and casing material to be put on shelving as seen in figures 1-2 of de Winter. 
	Regarding the prior art rejections of claim 6, de Winter discloses first and second equalizers – at 10 and 11 and it would have been obvious to have the equalizers contact/disposed 
	It is recommended that applicant amend claim 2 in line 2 to change “at least two fractions” to - -at least two separate parallel fractions- - and incorporate claim 2 into parent claim 1. This amendment would require amending “at least two fractions” in the second to last line of claim 1 to - -at least two separate parallel fractions- - to be consistent with the recommended amendments to claim 2. 

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643